Citation Nr: 1643579	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-29 731	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to February 1975 and from October 1980 to February 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied the Veteran's petition to reopen the previously denied claim, finding that no new and material evidence had been submitted.

The Veteran testified before the Board at a hearing at the RO in August 2015.  A transcript of that hearing has been associated with the Veteran's claims file. 

In November 2015, the Board reopened the previously denied claim of service connection for a psychiatric disorder and remanded the case for further development, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.


FINDING OF FACT

An acquired psychiatric disorder did not have its clinical onset in service; a psychosis was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in February 2008 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  

Correspondence from the Community Mental Health Services and the Ohio Department of Rehabilitation and Correction received in June 2008 indicated that the Veteran's health care records were destroyed.  The Veteran was notified of such in a September 2013 statement of the case.  In a November 2014 correspondence, the Veteran indicated that he attempted to obtain VA medical records for treatment he incurred shortly after service, however, he was notified that they were unavailable.  As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously noted, the Board remanded the case in November 2015 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) and requested all outstanding service treatment records, to specifically include mental health records.  Although mental health records were not provided, the NPRC indicated that the submission encompassed all available records.  The Veteran was then provided a supplemental statement of the case in March 2016.  Thus, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a psychosis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a psychosis is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that his major depressive disorder is related to service.  Specifically, he contends that he experienced depression as a consequence of enduring mistreatment during his second period of service.

The evidence of record does not reflect that the Veteran has an acquired psychiatric disorder, to include major depressive disorder, that was caused or aggravated by his military service.

Review of the Veteran's service treatment records (STRs) from his first period of service reflects that the Veteran's August 1971 induction examination and January 1975 separation examination showed normal psychiatric evaluations.  In the reports of medical history completed in conjunction with those examinations, the Veteran indicated that he was in good health and denied having depression, excessive worry, nervous trouble, or frequent trouble sleeping.  

Service treatment records from the Veteran's second period of service reflect that the Veteran was seen in the mental health clinic on multiple occasions in 1981.  As noted above, although those treatment records are unavailable, the treating physician at that that time was same physician who conducted the Veteran's December 1981 Medical Board evaluation and diagnosed a personality disorder and recommended him for administrative discharge, as further discussed below.  Hence, the unavailable mental health records are not dispositive to the claim, as the December 1981 evaluation report based its diagnosis on these visits.  

At his February 1982 separation medical examination, he was found to have a normal psychiatric evaluation, and he made no psychiatric complaints on his separation report of medical history, and he specifically denied experiencing depression, excessive worry, nervous trouble, or frequent trouble sleeping.  

With regards to the Veteran's performance during his military service, a February 1981 letter of evaluation indicated that the Veteran performed his duties in a less than satisfactory manner, as he lacked the initiative to perform his job.  

In November 1981, the Commander of the Veteran's squadron was informed that the Veteran may commit suicide.  Upon contacting the Veteran, the Veteran informed the Commander that he was fine and that his family member most likely misconstrued his statements.  He denied that he told anyone that he planned on committing suicide. 

In November 1981, the Veteran filed a complaint, in which he stated that he met with his supervisor in regard to a letter of counseling, and shortly thereafter, the supervisor grabbed him by the left shoulder and pushed him into a chair.  The Veteran also indicated that when he insisted on writing a statement, himself, his supervisor threw the form at him. 

As noted above, in December 1981, the Veteran was recommended for an administrative discharge.  The evaluating physician noted that he had past and present psychiatric examinations, indicating the presence of a chronic personality disorder (DSM-III Mixed personality disorder) and that the condition reveals itself through habitual patterns of behavior, which interfere with adequate adjustment and cause conflict with the environment.

A December 1981 performance report reflects that the Veteran's job performance was marginal at times due mainly to his inability to make decisions and preoccupation with personal matters.  It further notes that he has also distracted others within the branch from carrying out their duties by his frequent discussions with them about his personal problems.  He was also counseled on making derogatory remarks about the job performance of individuals in his branch.  The report also indicates that the Veteran objected to carrying out Mobility Augmentee duties due to apparent personal problems with his former supervisors.  The Veteran's overall performance was described as adequate, and it further notes that his attitude and social interactions adversely impacted his productivity.  

In a December 1981 memorandum, the Commander indicated that the Veteran declined to report to work because he did not want to work for specific individuals.  In another December 1981 Memorandum, the Commander further indicated that the Veteran was dissatisfied in the administrative career field and that his job dissatisfaction and poor attitude seriously affected his duty performance.  

In December 1981, the Commander was, again, informed that there was another possible suicide attempt by the Veteran.  A physician visited the Veteran, and the Veteran reported that he was okay. 

A February 1982 evaluation letter recommended separation based on the recommendations from the December 1981 evaluating physician because of a diagnosed personality disorder.  It further notes that after nonselection for a below-the-zone promotion in September 1981, the Veteran's duty performance steadily deteriorated and further counseling did not result in any improvement.  The physician indicated that the pattern of behavior was consistent, as he began a new job with a high level of performance; it later deteriorated as he became preoccupied with events that did not go in his favor and shifted blame for these events to specific individuals, and he spent a large portion of time thinking about these events and discussing them with fellow workers.  The physician further describes that the situation continued to worsen until the Veteran was moved to a new job, where it all began again.  The physician notes such events have occurred in the Transportation Squadron, Services Squadron, and in the Supply Squadron.
In June 1982, the Veteran underwent a VA examination.  The examiner concluded that although the Veteran exhibited paranoid flavor at the beginning of the examination, it could not be confirmed because the Veteran had control of his anger and used legal means to prove he was right.  No clinical diagnosis was provided.

Post service treatment records reflect that the Veteran was assigned a diagnosis of a "personality pattern disorder" in January 1984. 

In October 1986, the Veteran was charged with allegedly shooting a man for attacking his wife.  He we as incarcerated for the offense.  He was diagnosed with adjustment disorder with depressed mood during a psychiatric evaluation in October 1986.  A November 1986 evaluation related to the Veteran's plea of not guilty for insanity noted no major mental illness or psychosis.  

The Veteran had additional diagnoses of personality disorder in July 1989, July 1997. 

In an October 1992 hospitalization record, he was assigned a diagnosis of dysthymia, secondary late onset.  Testing results were not suggestive of a psychotic condition.  The Veteran was diagnosed with major depressive disorder at multiple treatment visits from 1995 through 2000, as well as at more recent treatment visits in 2003 and 2004.  

A July 1997 VA examination reported notes that the Veteran reported that he engaged in suicidal gestures and self-mutilation as result of emotional pain.  In one instance, the Veteran described engaging in self-mutilation after a break-up with his girlfriend.  The VA examiner concluded that while there is evidence of depression, feelings of inadequacy and low self-esteem, the prognosis for improvement is guarded due to the Veteran's underlying personality disturbance.  

In a July 2003 private opinion, the clinician, Dr. M, indicated that the Veteran reported that his mental illness is a direct consequence of experiencing verbal abuse from his supervisor during service, which in turn, resulted in his poor job performance.  Dr. M. stated that the Veteran stated that these events caused his clinical depression and that he became suicidal.  Dr. M. further stated that when others treat the Veteran unfairly, he perceives it as being socially rejected and worthless, and is thrust into suicidal depression.  Dr. M concluded that the history and resulting clinical depression reported by the Veteran is consistent with the clinical impression of his condition. 

In June 2008, Dr. M., submitted an additional letter in which he concluded that the Veteran's current mental health problems were caused by service, because the Veteran has consistently told him so over the past twelve years.  Dr. M. stated that the Veteran consistently stated that he did not suffer from any depression before his second period of service and that his first episode of depression and suicidal ideation occurred as a direct result of the long and intense stress (over a year) he experienced in a hostile work environment due to his supervisor's unfair and discriminatory treatment.  As a result, the physician indicated that his mental health deteriorated under the hostile work conditions to the point that he wanted to end his life by suicide.  Dr. M noted that the psychological crisis triggered the chain of events that eventually led to the Veteran's discharge from service.

Records from 2010 through 2013 document a primary diagnosis of major depressive disorder, with notations that the Veteran displayed "borderline traits" and had a "history of borderline."  The Veteran has contended on multiple occasions, including at his August 2015 hearing before the undersigned Veterans Law Judge, that he has experienced psychiatric symptomatology since his second period of service.

The Veteran underwent a VA examination in December 2015 (dated January 2016).  The December 2015 VA examiner opined that the Veteran's current psychiatric diagnoses of Other Specified Personality Disorder (mixed Cluster B traits [Borderline and Antisocial]) and Unspecified Depressive Disorder with anxious distress are less likely than not related to his active military service.  The examiner indicated that after intensive review of Veteran's STRs, there was no formal diagnosis of depression or indication of treatment for depression (e.g., psychiatric medication) while the Veteran was in service.  In addition, the examiner indicated that the Veteran did not report depression or any psychiatric symptoms/disorder on his separation examination.  As such, the examiner concluded that there is no objective evidence to support Veteran's contention of depression while in service.  
The VA examiner further noted documentation of mental health clinic appointments between January and June 1981, however, the examiner concluded that there is no documentation to verify that these visits were in response to depression and it is just as likely that these visits were in response to his diagnosed personality disorder in service.  Furthermore, the VA examiner notes that the Veteran's extensive STRs make no mention of depressive symptoms or psychological distress.  While noting documentation that indicates that personnel were dispatched to the Veteran's home on two occasions due to threats of suicide, the examiner found that there is no evidence that he received treatment for suicidal ideation due to depression.  Furthermore, the examiner concluded that the medical literature indicates that suicidal behavior, gestures, and threats are common in individuals with personality disorders (DSM-5, page 663, Criterion 5 for Borderline Personality Disorder).  

Finally, the examiner notes that the Veteran has been diagnosed with multiple psychiatric disorders over the years, most consistently personality disorder (Borderline personality disorder) and depressive disorders, and that the Veteran's social/occupational history (e.g., history of interpersonal difficulty in occupational settings, incarceration due to assault and threats, unstable interpersonal relationships), report of history of symptoms, and report of current symptoms are most consistent with a mixed personality disorder and Unspecified Depressive Disorder.  Despite the Veteran's self-report that his depression is due to mistreatment in the military and disappointment at lack of long-term military career, the examiner opined that it is unlikely that the events in 1981 would continue to precipitate and prolong depression at the current time, thirty-four years later.  

The VA examiner further explained that it is more likely than not that Veteran's ongoing depressive symptoms are due to his ongoing social (and previously occupational) dysfunction caused by his personality disorder symptoms.  With respect to Dr. M's June 2008 statement contending that Veteran's "first episode of depression and suicidal ideation occurred as a direct result of the long and intense stress (over a year) he experienced in a hostile work environment due to his work supervisor's unfair and discriminatory treatment of him during that second enlistment", the examiner indicated that it is unclear if Dr. M had access to the Veteran's STRs or whether his opinion is solely based on the Veteran's self-report.  Regardless, the examiner indicated that Dr. M had been treating the Veteran for a personality disorder, in addition to other diagnoses, but failed to recognize the prominent impact of the Veteran's personality disorder on the Veteran's self-report and behavior (e.g., suicidal threat) in the military.

April 2013 VA treatment records reflects that the Veteran was assessed with depression an bipolar disorder due to past feelings of hopelessness and intermittent suicidal ideations.  

In a March 2016 addendum opinion, the VA examiner commented on additional evidence, to include the November 1981 performance evaluation, which commented on the Veteran's poor attitude and personal insecurities, feelings of being harassed, as well as his comment that "he will not hesitate risking his life for the lives of others," and the December 1981 mental evaluation, as detailed above.  The VA examiner concluded that these evaluations further support that the Veteran did not exhibit any diagnostic symptoms of depression or receive a formal diagnosis of depression in the military, but is rather supportive of a personality disorder.

Although the opinions submitted by Dr. M. provides that the Veteran's current mental disorders are a result of the Veteran' military service, the opinions are based solely on the Veteran's contentions and restatement of his medical history.  He did not address the Veteran's military personnel records and STRs, as correctly pointed out by the VA examiner.  In contrast, the December 2015 VA examiner provided extensive and well-reasoned opinions that were based upon a complete review of the Veteran's medical records and reported history that are not inconsistent with the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the Veteran's reported history).  Thus, the December 2015 VA opinion is adequate and entitled to more substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  
Here, the December 2015 VA examiner conclusively determined that the Veteran's current major depressive disorder is not related to service.  The examiner explained that there was no indication that the Veteran experienced depression during service separate from the Veteran's personality disorder.  In that regard, the VA psychologist specifically concluded that the Veteran's ongoing social and occupational dysfunction is caused by his personality disorder, which in turn, causes the Veteran's depression.  The VA examiner further explained that the Veteran's in-service behavior, including suicide attempts, gestures, and threats are common in individuals with personality disorders, as supported by medical literature.  Finally, the examiner also explained that it is unlikely that the events in 1981 would continue to precipitate and prolong depression at the current time, thirty-four years later.  In addition, in further support of the VA examiner's conclusion, the July 1997 VA examination report also indicates that the Veteran's depression is caused by the underling personality disorder. 

The Board notes that although the Veteran was diagnosed with bipolar disorder, the records reflect that such diagnosis was related to the Veteran's past history of intermittent suicidal ideations, which the VA examiner has concluded is a symptom of the Veteran's personality disorder.  

Although the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between his current depressive disorder and his military service, as opposed to the other diagnoses, specifically a personality disorder, or other contributing stressful factors noted of record, relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Furthermore, consistent with the VA examiner's conclusion that the Veteran's depression is a symptom of his personality disorder, as well as the other contributing stressful factors of record (interpersonal relationships, assault charges and imprisonment, etc.), a January 1984 private treatment record, just two years after service, reflects that mental testing confirmed a diagnosis of personality pattern disorder with paranoid personality pattern with no evidence of any severe psychopathy.  In addition, the November 1986 Evaluation related to the Veteran's criminal case reflects that the clinical psychologist agreed with the Veteran's earlier diagnosis of personality disorder.  The clinical psychologist also indicated that such diagnosis was confirmed by the Community Mental Health Center (records were destroyed, as previously noted).  The clinical psychologist further concluded that the Veteran does not have a major mental illness or psychosis.  Therefore, these additional records further support the VA examiner's conclusion that the Veteran suffers from a personality disorder, with depression being a symptom of such disorder.

With regard to the Veteran's contention that his depression is a direct result from the mistreatment he endured while in service and continuity of symptoms since, the Board notes that an April 1997 evaluation for admission to the Crisis Residential Unit reflects that the Veteran reported that his current mental difficulties are related to events that led to his incarceration for assault in 1986, at which time, an individual threatened and assaulted his pregnant wife.  The Veteran reported that he obtained a hand gun for self-protection, that he was beaten brutally, and that he ended up being charged with a crime and served time in prison.  The Veteran stated that since that time, he has had difficulties with depression and that he has intrusive recollections of these events.  The Veteran reiterated that ever since these events, he has been depressed.  At that time, the treating physician assessed him with PTSD as a result of these events.  Notably, the Board points out that a private treatment record reflects that no PTSD symptoms were displayed and a September 1999 VA treatment record reflects that the Veteran scored well below the threshold for a diagnosis of PTSD.  

In addition, consistent with the April 1997 evaluation that the Veteran exhibited depression related to the events leading to his incarceration, an October 1986 psychiatric examination conducted during the Veteran's incarceration in a mental health center reflects that the Veteran was admitted due to suicidal threats related to his incarceration.  He was diagnosed with adjustment disorder with depressed mood and possible chronic paranoid and personality disorder.  

Here, the evidence supports the VA examiner's conclusion that the Veteran's depression and the events related to his assault charges are a direct result of the Veteran's personality disorder, as the Veteran has been consistently diagnosed with a personality disorder since 1982 while in service.  Notably, as described above, the Veteran was not diagnosed with adjustment disorder with depressed mood until October 1986 and depressive disorder in October 1992, following the events leading to the Veteran's incarceration. 

Overall, the Board finds that the weight of the evidence is against a relationship between his depressive disorder and service or the presence of a psychosis within a year of service.

Furthermore, there is no credible suggestion or allegation that the personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In that regard, the VA examiner explained his symptoms, to include depression, are related to his personality disorder.  As no medical professional has determined or suggested that the Veteran's personality disorder was subject to a superimposed disease or injury in service that resulted in additional disability, service connection for the Veteran's personality disorder is also not warranted.

For these reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


